Case 2:85-cv-04544-DMG-AGR Document 569-3 Filed 06/26/19 Page 1 of 7 Page ID
                                #:28825
Case 2:85-cv-04544-DMG-AGR Document 569-3 Filed 06/26/19 Page 2 of 7 Page ID
                                #:28826
Case 2:85-cv-04544-DMG-AGR Document 569-3 Filed 06/26/19 Page 3 of 7 Page ID
                                #:28827
Case 2:85-cv-04544-DMG-AGR Document 569-3 Filed 06/26/19 Page 4 of 7 Page ID
                                #:28828
Case 2:85-cv-04544-DMG-AGR Document 569-3 Filed 06/26/19 Page 5 of 7 Page ID
                                #:28829
Case 2:85-cv-04544-DMG-AGR Document 569-3 Filed 06/26/19 Page 6 of 7 Page ID
                                #:28830
Case 2:85-cv-04544-DMG-AGR Document 569-3 Filed 06/26/19 Page 7 of 7 Page ID
                                #:28831
